ORDER

PER CURIAM.
AND NOW, this 31st day of March 2010, the Petition for Allowance of Appeal is GRANTED. The issue, as stated by the Petitioner, is:
Did Superior Court err in a matter of first impression where a divided panel in a published opinion: 1) reversed the Common Pleas Court and ordered that [Respondent’s] criminal record for rape, involuntary deviate sexual intercourse, conspiracy, and related charges be destroyed; 2) denied that the Common Pleas Court had applied the legal standard set forth in its Rule 1925(a) opinion; and 3) ordered expungement on the extraordinary rationale that it did not know whether the Common Pleas Court was aware of the evidence of record?